Name: 2001/488/EC: Commission Decision of 28 June 2001 amending for the fifth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1687)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  organisation of transport;  health;  international trade
 Date Published: 2001-06-29

 Avis juridique important|32001D04882001/488/EC: Commission Decision of 28 June 2001 amending for the fifth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1687) Official Journal L 176 , 29/06/2001 P. 0075 - 0077Commission Decisionof 28 June 2001amending for the fifth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease(notified under document number C(2001) 1687)(Text with EEA relevance)(2001/488/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the placing on the market and trade in live biungulate animals.(2) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Commission Decision 2001/327/EC of 24 April 2001 concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC(3), as last amended by Decision 2001/416/EC(4).(3) It appears also appropriate to maintain for an additional period of time certain restrictions to the movement of sheep and goats within the Community.(4) The animal health conditions for trade in ovine and caprine animals are laid down in Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-community trade in ovine and caprine animals(5), as last amended by Directive 2001/10/EC of the European Parliament and of the Council(6).(5) Council Directive 92/102/EEC(7), as last amended by the Act of Accession of Austria, Finland and Sweden, concerns the identification and registration of animals.(6) Council Directive 85/511/EEC(8), as last amended by the Act of Accession of Austria, Finland and Sweden, introduced Community measures for the control of foot-and-mouth disease.(7) It appears appropriate to further restrict the movement of animals through staging points and allow such movement only for animals of susceptible species for breeding and in the case of bovine and porcine animals also for production, taking into account the requirements for health and identification standards applicable to intra-Community trade in such animals.(8) The welfare conditions for transport of animals within the Community are laid down in Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(9), as last amended by Directive 95/29/EC(10).(9) Council Regulation (EC) No 1255/97 of 25 June 1997 concerns Community criteria for staging points and amends the route plan referred to in the Annex to Directive 91/628/EEC(11).(10) Commission Decision 93/444/EEC(12) concerns detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries.(11) In the light of the disease evolution and the findings of the epidemiological investigations carried out in the affected Member States in close cooperation with the other Member States, it is however also possible to further ease certain restrictions established under Decision 2001/327/EC.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/327/EC is amended as follows:1. In Article 2 paragraph 3 is deleted and paragraphs 1 and 2 are replaced by the following: "1. Without prejudice to Directive 91/68/EEC, Member States other than the United Kingdom shall ensure that trade between Member States in sheep and goats for breeding, fattening and slaughter is subject to the following additional conditions:(a) in the case of animals for breeding and fattening, the animals have remained on a single holding of origin for a period of at least 30 days prior to loading, or since birth in the holding of origin where the animals are less than 30 days old;(b) in the case of animals for breeding and fattening, no sheep and goats have been introduced into that holding during the last 21 days of the residence period referred to in subparagraph (a), and no animal of species susceptible to foot-and-mouth disease imported from a third country has been introduced into the holding during the 30 days prior to dispatch from the holding of origin, unless the imported animal has been completely isolated from all other animals on the holding;(c) in no case sheep and goats must be outside their holding of origin for more than six days before arriving in the certified holding of destination in another Member State.In the case of transport by ship, the time referred to in the first subparagraph is prolonged by the time of the sea voyage.Where animals for breeding transit a staging point in accordance with the provisions in Article 2a, the time referred to in the first subparagraph is prolonged by the resting time spent in the staging point;(d) in the case of sheep and goats transiting through an approved assembly centre in the Member State of origin, the period during which the assembly of these animals takes place outside the holding of origin must ensure that the condition in subparagraph (c) can be met. The animals shall only transit one single approved assembly centre in the Member State of origin;(e) sheep and goats for slaughter may in addition to the provisions in subparagraph (d) transit through one single approved assembly centre in one other Member State of transit before being consigned to the Member State of destination, subject to the conditions in subparagraph (c);(f) notwithstanding the provisions in Article 12 of Directive 91/628/EEC, the animals must be accompanied by an animal health certificate in accordance with the models provided for in the respective Annexes of that Directive which must in addition bear the following words:'Animals in accordance with Commission Decision 2001/327/EC';(g) intra-Community trade in sheep and goats requires advance notification of the transport by the competent veterinary authorities of the place of departure to the central competent veterinary authorities in the Member State of destination and any Member State of transit. This notification shall be dispatched not later than 24 hours prior to departure of the transport.2. In the case of intra-Community trade in animals of species susceptible to foot and mouth disease dispatched from a region in a Member State in which restrictions in accordance with Article 9 of Directive 85/511/EEC have been applied during the three months prior to certification, the transport is subject to authorisation by the competent authorities of the place of departure and notification to the central veterinary authorities of the Member State of destination. This notification shall be dispatched not later than 24 hours prior to departure of the transport."2. Article 2a is replaced by the following: "Article 2a1. Without prejudice to Article 3(1)(aa), second indent of Council Directive 91/628/EEC, Member States shall ensure that animals of species susceptible to foot-and-mouth disease certified for intra-Community trade are not moved through staging points established and approved in accordance with Regulation (EC) No 1255/97.2. Derogating from the provisions in paragraph 1, the movement through staging points may be authorised for intra-Community trade in animals of the bovine and porcine species for breeding and production and in animals of the ovine and caprine species for breeding under the conditions detailed in paragraphs 4 and 5.3. Derogating from the provisions in paragraph 2, the transport of bovine and porcine animals accompanied in application of Commission Decision 93/444/EEC, and in particular Article 2(1) thereof, by an animal health certificate for animals for slaughter in accordance with Directive 64/432/EEC, may on their way to a third country transit a staging point referred to in paragraph 1, subject to the conditions in paragraph 5.4. The consignor must provide evidence and declare in writing to the certifying veterinary authorities that suitable arrangements have been made to ensure that the staging point situated within the Community receives at the same time only animals of the same species and of the same certified health status. The route plan is supplemented by the declaration of the consignor.5. The staging point indicated in the route plan accompanying the consignment is notified by the certifying veterinary authorities to the central veterinary authorities in the Member State of destination and any Member State of transit. This notification shall be dispatched not later than 24 hours prior to departure of the transport."3. The date in Article 4 is replaced by "30 September 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 28 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 115, 25.4.2001, p. 12.(4) OJ L 149, 2.6.2001, p. 40.(5) OJ L 46, 19.2.1991, p. 19.(6) OJ L 147, 31.5.2001, p. 41.(7) OJ L 355, 5.12.1992, p. 32.(8) OJ L 315, 26.11.1985, p. 11.(9) OJ L 340, 11.12.1991, p. 17.(10) OJ L 148, 30.6.1995, p. 52.(11) OJ L 174, 2.7.1997, p. 1.(12) OJ L 208, 19.8.1993, p. 34.